Title: To Benjamin Franklin from Le Roy, 23 March 1783
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


ruë de Seine ce 23 Mars [1783]
Permettez vous Mon Illustre Docteur que Je profite de L Occasion du Voyage de Me. [Madame] Le Roy à Passy pour vous Solliciter de nouveau en faveur de la personne de Bayonne qui désire d’avoir l’honneur d’être Le Consul de Messieurs Les Amèricains dans cette Ville et dont j’ai eu Lhonneur de vous envoyer le mémoire qui m’a èté fortement recommandé comme Je vous l’ai marqué par un homme auquel Je suis fort attaché (M Le Comte d’Ornano). J’aurois bien voulu pouvoir accompagner Me. Le Roy à Passy mais J’ai un malheureux engagement qui m’en empêche. Je ne vous dis rien pour M. Martin il aura un meilleur Avocat que moi auprès de Vous puisque Me. sa femme compte avoir lhonneur de vous voir avec Me. Le Roy avec un bon nombre d’exemplaires de son memoire Sur le Commerce d’importation et d’exportation du port de Sette, traduit en Anglois. Je joins dans ce pacquet cette Lettre Mon Illustre Docteur que je vous Serai infiniment obligé Si vous voulez bien faire passer à Son adresse en Amèrique.
Jai eté dèsolé toute cette Semaine de n’avoir pu aller dejeuner avec vous comme je me le proposois mais Je compte que cellecy ne se passera pas de même.
Recevez Mon Illustre Docteur les sincères assurrances de tous les sentimens distingués d’attachement que Je vous ai vouès pour la Vie
Le Roy

PS Je vous porterai votre papier au premier Jour

 
Notation: Le Roy
